812 F.2d 1402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank THACKER Marie Thacker, Appellants,v.GREAT AMERICAN INSURANCE COMPANY, an Ohio Corporation, Appellee.
No. 86-3031.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1986.Decided Feb. 6, 1987.

Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Frank Thacker and Marie Thacker, appellants pro se.
W. Charles Waddell, III, Gentry, Locke, Rakes & Moore, for appellee.
PER CURIAM:


1
On November 17, 1983, the Eagles Club in Haysi, Virginia, owned by Frank and Marie Thacker, burned down.  The insurance company, Great American, refused to pay on the Thackers' policy, forcing the Thackers to bring this diversity action.  As a defense to the action, Great American alleged that the Thackers broke the terms of their insurance policy by burning the building.  After a jury trial in which a verdict was rendered for Great American, the Thackers appealed.


2
The gravamen of the Thackers' appeal is that the evidence presented by Great American did not prove by the clear and convincing standard that the Thackers deliberately burned the Eagles Club down.  The Thackers specifically listed several grounds of error, which are:


3
(1) That the court did not consider evidence that would have disproved the theory that the fire was set by kerosene.


4
(2) That the FBI "acquired" the testimony of federal convicts Brown and Turner, who testified that Frank Thacker asked them six months before the fire about burning the Club down for a price.


5
(3) That opposing counsel attempted to influence witnesses and jurors.


6
(4) That the court should not have believed Brown and Turner.


7
(5) That neither Marie nor Frank Thacker has been charged with arson, and that arson was not proven.


8
(6) That Great American presented no direct evidence linking the Thackers to the fire.


9
After a review of the record and trial transcripts, we find no reversible error.  Accordingly, we affirm the verdict entered for Great American, and the district court's denial of the Thackers' motion for j.n.o.v. and a new trial.  Because the facts and legal arguments are adequately presented in the briefs and record, the decisional process would not be significantly aided by oral argument.


10
AFFIRMED.